Case 4:18-cv-07229-YGR Document 1-24 Filed 11/29/18 Page 1 of 4




                   Exhibit 24
   Case 4:18-cv-07229-YGR Document 1-24 Filed 11/29/18 Page 2 of 4

                                                                SUBJECT TO FRE 408




John Garland, Director Business Development
Finjan, Inc.
2000 University Ave., Ste. 600
E. Palo Alto, CA 94303
EM: john.garland@finjan.com I D: 650.282.3233| C: 908.803.3741

                                   December 7, 2017

VIA OVERNIGHT MAIL

Bruce Posey, Vice-President and General Counsel
Qualys, Inc.
Foster City, CA 94404
Tel: 650.801. 6100 | email: bposey@qualys.com

Re: Qualys | Finjan’s Cybersecurity Patents


Re: Finjan Inc. and Finjan Blue Patented Technology

Dear Mr. Posey,

        As you may recall, Finjan Inc. provided Qualys with a Notice Letter dated
November 12, 2015. In that Notice Letter, we indicated that Qualys’ Cloud Platform has
exposure to at least four (4) Finjan U.S. patents, namely U.S. Patent Nos. 8,677,494;
6,154,844; 7,975,305; and 6,965,968 (“the ’494, ’844, ’305, and ’968 patents,”
respectively). We also provided a representative claim chart for Claim 13 of the ’305
patent and an Appendix listing the Cloud Platform solutions covered by our patents
including Web Application Firewall (WAF), Web Application Scanning (WAS) solutions,
Malware Detection (MD), and Vulnerability Management (VM).

        In August 2017, Finjan announced that its newly formed subsidiary Finjan Blue, Inc.
(“Finjan Blue”). Finjan Blue is a Delaware corporation and wholly owned subsidiary of
Finjan Holdings, Inc. and recently announced its patent acquisition and development
agreement with IBM (NYSE : IBM) (reference https://www.finjanblue.com/).            Finjan
Blue’s patent portfolio includes over 30 issued U.S. and international patents and
worldwide pending patent applications that directly relate to network, web, cloud and
mobile security.

      In addition, patented inventions we have already shared with Qualys, we recently
uncovered select Finjan Blue patents also read on certain products and services offered
   Case 4:18-cv-07229-YGR Document 1-24 Filed 11/29/18 Page 3 of 4

Mr. Posey                                    2                  Subject to FRE 408
December 7, 2017

by Qualys. Attached is an Appendix of exemplary and select Finjan Inc. inventions related
to Qualys Web Application Firewall (WAF), Qualys Web Application Scanning (WAS),
Qualys Malware Detection System (MDS) & Qualys Threat Protection, plus select Finjan
Blue patents that are the basis of our belief regarding current and ongoing use by Qualys
Vulnerability Management (or “VM”). Furthermore, we recognize that Qualys touts it has
secured #1 market-share position in the Vulnerability Assessment Market. Clearly, a
company with Qualys’ market stature takes IP issues seriously and would desire to enter
discussions relative to entering a suitable patent license agreement to support current and
future business objectives.

       I suggest we setup an introductory telephone call to agree on a mutually
acceptable path going forward, and that our companies enter a Mutual Non-
Disclosure/Standstill Agreement to permit a meaningful exchange of information.

        I plan to call Mr. McCormack on December 15th at 1PM Central time for that
introductory call and we hope to arrange and discuss a near-term meeting date. If you
have any questions or uncover any scheduling issues, I can be reached at 908.803.3741
or via email at john.garland@finjan.com

Sincerely,




John Garland


cc:
Phil Hartstein, CEO, Finjan
Julie Mar-Spinola, Chief IP Officer, Finjan
Brian C. McCormack, Esq.(brianmccormack@backermckenzie.com)
                Case 4:18-cv-07229-YGR Document 1-24 Filed 11/29/18 Page 4 of 4

            Mr. Posey                                       3                   Subject to FRE 408
            December 7, 2017




                                                    APPENDIX:


                              Exemplary Finjan & Finjan Blue Patents utilized by Qualys




Assignee   Patent #   Title                                     Product

                         Method and system for adaptive
             US                                                  Qualys Web Application Firewall (WAF), Qualys
                      rule-based content scanners for
           7975305                                              Web Application Scanning (WAS)
                      desktop computers
             US        Malicious mobile code runtime              Qualys Malware Detection System (MDS), Qualys
           8677494    monitoring system and methods             Threat Protection
Finjan
Inc.                     System and method for
             US
                      attaching a downloadable security           Qualys Web Application Firewall (WAF)
           6154844
                      profile to a downloadable
             US                                                  Qualys Web Application Firewall (WAF), Qualys
                        Policy-based caching
           6965968                                              Web Application Scanning (WAS)



             US         Method and apparatus for
           7346929    auditing network security

Finjan       US         Method and apparatus for
                                                                  Qualys Vulnerability Management (VM)
Blue       7770225    auditing network security

             US          Distribution of software updates
           6199204    via a computer network
